Citation Nr: 1507835	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  11-15 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1966 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The issue of service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Bilateral hearing loss did not have its clinical onset in service and is not otherwise related to active duty; a sensorineural hearing loss was not exhibited within the first post service year.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).
The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

The record reflects that the RO provided the Veteran with a notice in May 2009, prior to the initial rating decision, that informed the Veteran of the evidentiary requirements of service connection, the division of responsibilities between the Veteran and VA in obtaining evidence, and the process by which disability ratings and effective dates are assigned.  Therefore, the Board finds that VA's duty to notify the Veteran has been satisfied.

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRS) have been associated with the claims file.  All identified and available post-service treatment records have been obtained.  The Veteran's hearing loss was medically evaluated in August 2009.  The examination report is found to be adequate to make a determination on the claim, as it is thorough, responsive to the rating criteria, and based on consideration of the pertinent evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).


II.  Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For chronic diseases listed in 38 C.F.R. § 3.309(a), the evidentiary requirements for establishing entitlement to service connection benefits are more relaxed.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that "[t]he clear purpose of [subsection 3.303(b)] is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases," and only applies to the chronic diseases set forth in § 3.309(a)).  Specifically, § 3.303(b) provides that when a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  If the evidence is not sufficient to show that the disease was chronic at the time of service, then the claim may be established with evidence of a continuity of symptoms after service, which is a distinct and lesser evidentiary burden than the nexus element of the three-part test under Shedden.  Walker, 708 F.3d at 1338; C.F.R. § 3.303(b).  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period."  Walker, 708 F.3d at 1338-39 (observing that a claim for a chronic disease "benefits from presumptive service connection . . . or service connection via continuity of symptomatology").

Because the Veteran has been diagnosed with a sensorineural hearing loss, an organic disease of the nervous system which is defined as a chronic disease in section 3.309(a), the provisions of subsection 3.303(b) for chronic diseases apply, and the claim may be established with evidence of a chronicity in service or a continuity of symptomatology after service.  See Walker, 708 F.3d at 1338-1339. 

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court in Hensley v. Brown, 5 Vet. App. 155 (1993) indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the veteran's in-service exposure to loud noise and current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d).

Based on knowledge of service audiometric practice, it is assumed that service department audiometric tests prior to October 31, 1967, were in ASA (American Standard Association) units, and require conversion to ISO units.  The ASA units generally assigned lower numeric scores to hearing loss than do the ISO (International Organization for Standardization) units.  Conversion to ISO units is accomplished by adding 15 decibels to the ASA units at 500 Hertz, 10 decibels to the ASA units at 1000 Hertz, 2000 Hertz, and 3000 Hertz, and 5 decibels to the ASA units at 4000 Hertz.  See VA Interim Issues 21-66-16, 21-66-17 (June 6, 1966); 10-66-20 (June 8, 1966); DM&S Manual M-2, Part XVIII, Chapter 4, paragraph 4.02, Use of International Standards Organization (ISO) for Audiological Examinations.

III. Facts

The Veteran contends that his bilateral hearing loss disability was incurred in service.  Specifically, he claims that he was exposed to hazardous noise associated with flight operation and ground maintenance of aircraft while working as an Aviation Storekeeper.  The Veteran further denies having been issued ear protection.

The Veteran's DD form 214 reflects that his military occupational specialty was that of a stock clerk.  However, various service personnel records more specifically indicate that the Veteran served in the fleet tactical support squadron.

Turning to the STRs, the Veteran's September 1965 pre-induction examination revealed the following puretone thresholds, in decibels (with ISO units after conversion in parentheses):




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
5 (15)
-5 (5)
-10 (0)
-10 (-5)
LEFT
10 (25)
-10 (0)
5 (15)
-5 (5)
-10 (-5)

Clinical evaluation of the ears was normal.  The remainder of the Veteran's STRs is clear for any complaints of, or treatment for, hearing problems.  At the Veteran's December 1969 separation examination, clinical evaluation of the ears was normal, and whisper voice test revealed findings of 15 out of 15 in both ears.

Following service, the record does not contain any complaints of, or treatment for, hearing problems until the Veteran filed his claim in April 2009.  On his December 1969 application for compensation, he listed "stomach trouble" and "headaches" as disabilities for which he sought service connection.  No mention of hearing loss was made, and his February 1970 VA examination was negative for any ear problems.

On August 2009 VA examination, the Veteran reported difficulty understanding in noise and groups of people.  He also reported a history of unprotected exposure to hazardous military noise as well as civilian noise (factory, truck driving).  He indicated to the examiner that he first noticed his hearing loss about 10 years after service.  The audiometric evaluation revealed the following thresholds:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
20
45
50
LEFT
25
25
25
55
50

Speech recognition scores were 94% in the right ear and 96% in the left ear.  The examiner diagnosed moderate, high frequency, bilateral sensorineural hearing loss.  Upon review of the claims file, the examiner noted that the separation whisper test suggests hearing within normal limits but alone was insufficient for rating purposes.  However, when coupled with his filing a claim for other service connected conditions shortly after discharge and not mentioning hearing loss, in conjunction with his testimony that he noticed hearing loss 10 years after the military, the 15/15 rating gained sufficiency as evidence of normal hearing at separation.  Furthermore, the examiner emphasized that current research does not support the concept of delayed onset of hearing loss.  Therefore, per the examiner, any increased loss of hearing after discharge was more likely to be due to other factors, and was less likely than not related to service.
  
In June 2012, the Veteran submitted lay statements from fellow service members and his wife.  One service member stated that the aircraft engines would require turn-up to verify that all maintenance actions were properly repaired and operated property.  The engines had 9 cylinders and straight exhaust pipes that could be very loud.  Another service member stated that their squadron flew only propeller driven aircraft with reciprocating engines.  They were not issued ear protection like the jet squadron personnel had, yet they were exposed to the same noise levels on the flight line and aboard the ships.  The Veteran's wife stated that she had been married to the Veteran since October 1977 and had witnessed a substantial difference in her husband's hearing ability over the years.  At first, she thought he simply was not paying attention, but after many years, she became concerned.  She wanted him to have his hearing tested but because of his job and lifestyle, he never did.  She also stated that he complained about the ringing sounds he heard and she thought he was just making it up until they started going to Navy reunions and other friends confirmed their husbands also complained about the ringing sounds.

In a June 2012 statement, the Veteran clarified that, although he did not notice how bad his hearing was until after 10 years, friends and family had noted problems with his hearing several years prior.

IV.  Analysis

Based on the foregoing, the Board concludes that entitlement to service connection for bilateral hearing loss is not warranted.  In this regard, the Board finds that bilateral hearing loss was not shown in service or for many years thereafter, and there is no probative medical evidence of an opinion relating the Veteran's bilateral hearing loss to his military noise exposure.

Regarding service connection on a presumptive basis, the post-service medical evidence of record does not demonstrate findings of hearing loss for VA purposes until the August 2009 VA examination, nearly 40 years after the Veteran's discharge from active duty.  Therefore, the record evidence indicates no showing that the Veteran's hearing loss disability was manifested to a compensable degree within a year following service for purposes of presumptive service connection.  38 C.F.R. §§ 3.307, 3.309.

Regarding service connection on a nonpresumptive basis, the Board first observes that the Veteran's service information and the statements of fellow service members support his reports of exposure to excessive noise during his active service.  Additionally, the Veteran has a current diagnosis of hearing loss.  However, the Veteran's hearing loss disability was not shown in service or for many years thereafter.  The Board recognizes that the whisper voice test provides a limited indication of hearing health.  However, the totality of the evidence-namely, the failure to mention any hearing problems in his December 1969 claim for benefits, as well as the absence of complaints or treatment for hearing loss during service and for many years thereafter-weighs against the conclusion that the Veteran's current hearing loss disability had its onset in service. See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).
The Board acknowledges the Veteran's statements asserting that his hearing loss is related to military noise exposure from his active service.  However, the Veteran is not competent to specify that a current hearing loss disability is related to any noise exposure during his active service, as he does not possess the requisite medical knowledge to make such a determination.  Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).

The only other evidence regarding a nexus between the Veteran's hearing loss disability and service is the opinion of the August 2009 VA examiner, who opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  This opinion is considered probative as it was definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.   Accordingly, the opinion is found to carry significant weight.  The Veteran has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

Therefore, as there is no probative evidence of a nexus between the Veteran's active service and his currently diagnosed hearing loss, the preponderance of the evidence is against the claim and it must be denied.  


ORDER

Service connection for bilateral hearing loss is denied. 


REMAND

If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The Veteran claims that he has tinnitus as a result of acoustic trauma he experienced while on active duty.  He indicated on his application for compensation that tinnitus began while on active duty.  On August 2009 VA examination, the Veteran reported that his tinnitus began 10 years after active duty.  The examiner diagnosed moderate, bilateral, constant, tonal tinnitus of unknown etiology.  The examiner determined that the Veteran's tinnitus was not etiologically linked to the Veteran's active duty service, reasoning that there was no evidence in the record regarding tinnitus.

The Board finds that the VA examiner's opinion is inadequate because does not address the Veteran's lay statements regarding his hazardous noise exposure during active duty and his symptoms following service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In this case, the August 2009 opinion does not contain a clearly articulated rationale for concluding that the Veteran's tinnitus is not related to service.  Therefore, it is inadequate for adjudication purposes.

Accordingly, the issue is REMANDED for the following action:

Return the Veteran's claims file, including a copy of this REMAND, to the audiologist who conducted the August 2009 VA examination, or, if that examiner is unavailable, to another suitably qualified VA audiologist for an opinion concerning the etiology of the Veteran's tinnitus.  After review of the claims file, the examiner should express an opinion as to whether it is at least as likely as not (50 percent or more probability) that the tinnitus is caused by or related to service, including conceded acoustic trauma therein.
Please note that the absence of in-service evidence of a tinnitus disability is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current tinnitus disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The examiner should consider the Veteran's conceded aircraft noise exposure and his statements regarding his tinnitus symptomatology since service.

A complete rationale should be provided for any opinion given.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



___________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


